Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03 December 2021, with respect to rejections under 35 U.S.C. 103 of claims 1, 2,4 and 7 have been fully considered and are persuasive.  The present rejections of claims 1, 2, 4, and 7 have been withdrawn however, a new grounds of rejection is discussed herein. 

Specification
The disclosure is objected to because of the following informalities: Numerous reference characters disclosed in the Specification do not appear to be present in the drawings where referenced, such as 130 sealing plate, 132 sealed cavity disclosed in [0079/L4] as being in FIGs 19, 20, 24 however, they are not present.  Other concerns include that while O-rings are claimed and referenced in the specification as being in FIG 25, both reference character 126 and reference character 180 are not disclosed in the specification. 
Extensive errors appear to be present in the Specification for addressing the immense disclosure of drawings.  Similarly, the instant specification describes structural element without the corresponding reference signs, such as “upper housing”, lower housing”, “terminal slots” to mention a few.  Each and every structural element of the disclosed invention needs to be clearly identified in the drawing and vice versa.  Applicant' s cooperation is requested in correcting any further errors of which applicant may become aware in the specification.  No new matter should be included in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “wherein the sealing material is an O-ring” however, claim 1 from which claim 2 depends recites “a sealing material positioned in the groove” and “a sealing material surrounding the terminal block” and it is unclear as to which sealing material is referenced in the claim 2 limitation. To further prosecution, the Examiner is assessing the “sealing material” referenced in the claim 2 limitation as being one of “a sealing material positioned in the groove” and “a sealing material surrounding the terminal block”.

Claim Rejections - 35 USC § 103
Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being obvious over US 2007/0103112 A1 to Casalena (newly cited by Examiner), hereinafter referred to as “CASALENA”  in view of US 2014/0349143 Al to Ogura et al. (previously cited by Examiner) , hereinafter referred to as “OGURA”
Regarding Claims 1 and 2, CASALENA teaches a battery pack 10 (see [0034-0048]) comprising: 
a housing 100 comprising a lower housing (see bottom housing 120) and upper housing (see top housing 110) assembled together at a parting line 125 (see FIG 1) to form an internal cavity; 

a terminal block 200 (see [0038-0054]; 
a sealing material surrounding the terminal block (see there being a potting compound employed to surround and mechanically restrain the terminal block 200 in [0045]); and 
a wall extending from an interior surface of the upper housing wherein the wall mates with the sealing material surrounding the terminal block (see there being a potting boat 190 connected to the terminal block, the connection 177 sealing the interface, and there being fasteners to secure the top housing 110 to the potting boat 190 in [0045-0046]).  
CASALENA is silent to there being sealing material positioned in the groove to provide a seal between the bottom housing 120 and the top housing 110 when the bottom housing 120 and the top housing 110 are assembled and further, the sealing material being an O-ring.
OGURA is relied upon for its teaching of a battery pack having housing 18 with an upper piece 20 and a lower piece 22 wherein there are sealing members 42 therebetween (see [0047-0049]). While OGURA is not particular to the sealing members being an O-ring, OGURA teaches there being a single seal or gasket disposed around the entire length of the joint and being of a flexible material (i.e. rubber) (see [0048]) which is an obvious alternative sealing means to maintain a seal of internal components of the battery pack. Further, the particular shape of the seal or gasket being therearound the entire length of the joint would be a function of the 
One skilled in the art as of the effective filing date of the claimed invention would be motivated to modify CASALENA with the teachings of OGURA to take advantage of its ability to block moisture and other materials from penetrating housing through where the top and bottom housing 110, 120 are connected (see teaching in OGURA [0048]).
Regarding Claim 4, CASALENA is silent to the sealing material surrounding the terminal block being an O-ring, CASALENA teaching the use of the potting boat 190 secured to the top housing 110 and sealing off the terminal block 200 to allow the use of potting material to mechanically restrain and fill recesses therealong the terminal block 200 (see [0045-0047]) is an obvious alternative to sealing off the terminal block and securing it therewithin the battery pack. Further, the shaping of the sealing material necessary would depend on the housing shape and size and therefore, determining the resultant sealing structure would be within the purview of one skilled in the art. 
Regarding Claim 7, CASALENA teaches a latch receiving cavity formed in the upper housing (see top housing 110 having a slotted opening 161 in [0036]) and a latch 155 for affixing the housing to an external device (see latch 155 being a mechanism for locking a power tool 30 to the battery pack 10), the latch received in the latch receiving cavity (see slotted opening 161 through which latch 155 extends therethrough in [0036]), the latch receiving cavity sealed from the internal cavity (see latch 155 in FIG 2 being an exterior structure of the top housing 110).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0008682 A1 to Turner et al. teaches a power tool having a battery pack having housing that further comprises a receiving frame for attaching the battery to a power tool.
US 2011/0133496 A1 to Cooper teaches a latch mechanism for attaching a battery to a power tool.
US 2007/0277987 A1 to Meyer et al. teaches a power tool having a locking mechanism for securing the battery to the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723